EXHIBIT 99.13 [Logo] United MASTER POLICY Guaranty PO Box 21367 Greensboro, NC 27420 (800) 334-8966 REPORTING ACCEPTANCE PROGRAM United Guaranty Mortgage Indemnity Company A stock insurance company herein called the Company, in consideration of the premium or premiums to be paid as hereinafter specified and in reliance upon the Insured's representations and statements made in any application for coverage under this Policy and in any documents and writings, including any data transferred by electronic media related thereto, agrees to pay to the Insured identified below benefits as herein set forth upon Default by a Borrower on a Loan subject to the terms and conditions of the related
